


Exhibit 10.28

 

AAR CORP. Short-Term Incentive Plan

 

1.                                       Purpose.

 

The purpose of the AAR CORP. Short-Term Incentive Plan (“STIP”) is to provide an
incentive for selected senior executives of AAR CORP. (the “Company”) and its
subsidiaries to achieve the Company’s short-term performance goals by providing
them with an annual cash incentive payment based on the financial and operating
success of the Company.

 

2.                                       Definitions.

 

(a)           “Board” means the Board of Directors of the Company.

 

(b)           “Bonus” means the cash annual incentive paid to a Participant
under this STIP for a fiscal year of the Company.

 

(c)           “Cause” shall have the meaning ascribed to it in the Amended and
Restated AAR CORP. Stock Benefit Plan or successor plan thereto.

 

(d)           “Code” means the Internal Revenue Code of 1986, as amended.

 

(e)           “Committee” means the Compensation Committee of the Board, or if
the Committee is not comprised of “outside directors” as defined in
Section 162(m) of the Code, then by a subset of the Committee comprised of at
least two “outside directors” (the “Committee”).

 

(f)            “Company” means AAR CORP.

 

(g)           “Disability” means the inability of the Participant to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or which
has lasted or can be expected to last for a continuous period of not less than
12 months.

 

(h)           “Leverage Ratio” means Total Recourse Net Debt divided by Total
Capital, where (i) Total Recourse Net Debt means all recourse debt obligations
(long-term and short-term) on the Company’s balance sheet at face value less
cash and cash equivalents, excluding debt in excess of $10 million incurred
during the fiscal year as a result of a merger, acquisition, or joint venture,
and as adjusted for changes in Generally Accepted Accounting Principles, and
(ii) Total Capital means Total Recourse Net Debt plus the book value of
Shareholders Equity.  Leverage Ratio for a fiscal year will be the average of
the Leverage Ratio at the end of each fiscal quarter of such fiscal year.

 

(i)            “Net Income” means total consolidated net income less joint
venture results attributable to non-controlling interests, excluding special
charges or unusual or infrequent items incurred during the fiscal year, and as
adjusted for changes in Generally Accepted Accounting Principles.

 

--------------------------------------------------------------------------------


 

(j)            “Participant” means any active executive of the Company or
subsidiary who has been selected by the Committee as eligible to earn a Bonus
under the STIP.

 

(k)           “Retirement” means the Participant’s voluntary termination of his
employment, or his termination of employment by the Company or a subsidiary
without Cause when he has (i) attained age 65 or (ii) attained age 55 and his
age plus the number of his consecutive years of service with the Company and
subsidiaries is at least 75.

 

(l)            “Salary” means a Participant’s base annual salary earned during a
fiscal year of the Company while a Participant.

 

(m)          “STIP” means this AAR CORP. Short-Term Incentive Plan.

 

3.                                       Administration.

 

The STIP shall be administered by the Committee.  The Committee has full
authority to select the senior executives eligible to participate in the STIP
and determine when the senior executive’s participation in the STIP will begin
and end.  Subject to the express provisions of the STIP, the Committee shall be
authorized to interpret the STIP and to establish, amend and rescind any
rules and regulations relating to the STIP and to make all other determinations
deemed necessary or advisable for the proper administration of the STIP.  The
determinations of the Committee in the proper administration of the STIP shall
be conclusive and binding.

 

4.                                       Eligibility and Participation.

 

Participation in the STIP is limited to those senior executives of the Company
or a subsidiary who the Committee designates as Participants.  When the
Committee selects an executive to become a Participant under the STIP, it shall
designate the date as of which the executive’s participation shall begin.

 

5.                                       Annual Bonus Awards.

 

(a)           Determination of Participants, Performance Goals and Target Bonus
Amounts. On or before the 90th day of each fiscal year of the Company, the
Committee shall (i) determine the Participants for such fiscal year,
(ii) establish threshold, target and maximum Net Income and Leverage Ratio goals
for such fiscal year, and (iii) approve the target Bonus payment for each
Participant expressed as a percentage of the Participant’s Salary.

 

(b)           Bonus Payment.  As soon as reasonably practicable after the end of
the applicable fiscal year, the Committee shall determine the extent to which
each of the Net Income and Leverage Ratio targets were attained for such fiscal
year.  The Bonus payable to each Participant will be equal to the sum of (i) 50%
of the Participant’s target Bonus multiplied by the applicable Net Income
Multiplier Percentage and (ii) 50% of the Participant’s target Bonus multiplied
by the Leverage Ratio Multiplier Percentage:

 

2

--------------------------------------------------------------------------------


 

Net Income (50%)

 

Leverage Ratio (50%)

Achievement
of Target

 

Multiplier
Percentage

 

Average
Leverage Ratio

 

Multiplier
Percentage

Threshold

 

70%

 

Threshold

 

70%

Target

 

100%

 

Target

 

100%

Maximum

 

150%

 

Maximum

 

150%

 

For achievement of Net Income and Leverage Ratio goals between established
ranges, the Multiplier Percentage will be interpolated on a straight-line
basis.  For performance at less than threshold level, the Multiplier Percentage
for the applicable performance goal will be zero.

 

Notwithstanding the foregoing, no Bonus will be payable for a fiscal year if Net
Income for such fiscal year is not positive.

 

6.                                       STIP Limitations.

 

Notwithstanding the foregoing, no Bonus shall be paid under the STIP for a
fiscal year to a Participant whose employment with the Company and all
subsidiaries terminates during such fiscal year unless the termination is due to
death, Disability or Retirement, or as otherwise approved by the Committee.  If
the Participant terminates during the fiscal year due to death, Disability or
Retirement, the Participant will be entitled to a prorata portion of the Bonus
he would have earned under the STIP had he remained employed through the end of
the fiscal year.  Such Bonus will be paid at the same time Bonuses are paid to
active Participants.

 

7.                                       Payment of Bonuses.

 

A Participant’s Bonus for a fiscal year shall be paid in cash to the
Participant, or to the Participant’s beneficiary (ies) in the event of his
death, within two and one-half months after the end of such fiscal year, unless
the Participant has previously elected to have all or a portion of the Bonus
deferred in accordance with the AAR CORP. Supplemental Executive Retirement
Plan.  The Company shall deduct all taxes required by law to be withheld from
all Bonus payments.

 

8.                                       No Assignment.

 

Except in the event of a Participant’s death, the rights and interests of a
Participant under the STIP shall not be assigned, encumbered or transferred.

 

9.                                       Termination of Participation.

 

The Committee reserves the right to cancel a Participant’s participation in the
STIP at any time.

 

10.                                 Employment Rights.

 

Nothing contained in the STIP shall be construed as conferring a right upon any
employee to continue in the employment of the Company or any subsidiary.

 

3

--------------------------------------------------------------------------------


 

11.                                 Amendment/Termination.

 

The Board may either amend or terminate the STIP at any time, without the
consent of the Participants and without the approval of the stockholders of the
Company; provided, that such modification or elimination shall not affect the
obligation of the Company to pay any Bonus after it has been earned under the
STIP.

 

4

--------------------------------------------------------------------------------
